Citation Nr: 1229139	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected migraine headaches.

3.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.

4.  Entitlement to a compensable evaluation for the service-connected right ankle sprain.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for neuropathy of the right lower extremity.

7.  Entitlement to service connection for neuropathy of the left lower extremity.

8.  Entitlement to service connection for arthritis of the hands.

9.  Entitlement to service connection for a stomach disability.

10.  Whether the character of discharge for the period of service from November 21, 1983, to August 1, 1986, is a bar to entitlement to VA benefits. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had honorable service from July 1976 to July 1979 and from January 1980 to November 1983.  His period of active duty service from November 1983 to August 1986 is considered to have been under other than honorable conditions and deemed a bar to Department of Veterans Affairs (VA) benefits.  See Administrative Decision dated in March 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for arthritis of the hands and a stomach disability.  

This matter also comes before the Board on appeal from a January 2009 rating decision of the RO, which continued 10 percent ratings for lumbar strain and migraine headaches and noncompensable ratings for left ear hearing loss and right ankle sprain.  The same decision also denied service connection for a left ankle disability and neuropathy of the bilateral lower extremities. 

The Veteran withdrew his request for a Travel Board hearing in September 2009 and a Decision Review Officer (DRO) hearing in August 2010.  As such, there are no outstanding hearing requests of record.  

The Veteran has raised claims for depression, anxiety, and carpal tunnel syndrome.  See March 2012 statement.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that additional development is necessary prior to adjudication of these claims.  

The Veteran contends that this service-connected migraine headaches, lumbar strain, left ear hearing loss, and right ankle sprain have worsened in severity.  Notably, he asserts that his migraine headaches force him to go into a dark room and stay for more than 24 hours, which occurs 4 to 6 times per month.  With regard to his back, he maintains that his pain has increased and that he suffers from leg cramps.  He also contends that he cannot walk or stand for extended periods of time or lift heavy objects.  He further asserts that his left ear hearing loss is causing problems with communication and requires the use of hearing aids.  

The last VA examination with regard to the feet and spine was dated in March 2010, over two years ago.  The last VA hearing and neurological examinations were in May 2008, over four years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examinations in 2008 and 2010, the prior VA examination reports may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A VA examination is necessary with regard to the claim for a stomach disability.  Service treatment records show the Veteran complained of stomach pain and diarrhea in service.  Post-service, he has been variously diagnosed with hiatal hernia, gastritis, dyspepsia, and reflux.  The record does not contain sufficient medical evidence for VA to make a decision on whether the claimed stomach disability or symptoms may be associated with the Veteran's honorable service.  The low threshold of McClendon v. Nicholson, 20 Vet. App. 79 (2006), has been crossed and a VA examination must be afforded in order to adequately adjudicate the merits of the claim for a stomach disability.   

A Remand is also necessary in order to obtain outstanding Social Security Administration (SSA) records.  Notably, in March 2012, the Veteran's representative indicated that the Veteran recently applied for Social Security disability benefits relative to the same disabilities that formed the basis for his VA claims.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file, if available.  38 C.F.R. § 3.159(c)(1).

A review of the claims folder reveals that additional evidence was associated with the claims folder after the March 2009 and January 2009 statements of the case (SOC) were issued and prior to the claims being certified to the Board in June 2011.  This evidence included a September 2009 letter from Dr. NAO and reports of VA examination dated in March 2010.  As this evidence was received by the RO prior to transfer of the records to the Board and the evidence is pertinent to the claims on appeal, a supplemental statement of the case (SSOC) must be furnished to the Veteran.  38 C.F.R. § 19.37.  Evidence was also received at the Board in March 2012 and August 2012, to include statements from EC and the Veteran's spouse, a May 2011 VA outpatient treatment record, and private chiropractic reports (note: the June 12, 2012, evaluation is partially translated from Spanish to English, the remainder should be accomplished upon Remand).  The Veteran has not waived initial review by the RO and thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a SSOC.  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The last VA outpatient treatment records associated with the claims folder are dated in May 2011.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

Accordingly, the case is REMANDED to the VA RO for the following actions:

1.  The RO should take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

2.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records for the disabilities on appeal from May 2011 to the present from the San Juan VA Medical Center and any associated outpatient clinic.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  After obtaining the above evidence, the RO should schedule the necessary VA examinations to ascertain the current nature and severity of the Veteran's service connected lumbar strain, migraine headaches, left ear hearing loss, and right ankle sprain.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria on appeal.  The claims file should be made available in conjunction with the examination.  All examination findings ( including, but not limited to  range of motion in degrees, any additional functional loss after repetitive testing, puretone thresholds in decibels, etc.) should be reported to allow for application of VA rating criteria.  Note: with regard to the claim for lumbar strain, the VA examiner should report whether there is any associated neurological disorder, to include neuropathy of the bilateral lower extremities.

4.  After obtaining the above evidence, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed stomach disability.  All  indicated studies should be performed.  The claims file should be made available in conjunction with the examination.

The examiner should then offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed stomach disability is related to the Veteran's service, to include complaints of stomach pain and diarrhea. 

A detailed rationale should be furnished for all opinions.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (including translating any records from Spanish to English, if necessary), the RO should readjudicate the issues in light of all evidence of record, to include evidence received after the March 2009 and January 2010 SOCs were issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


